Citation Nr: 1117412	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  92-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected post-operative deviated nasal septum, currently evaluated 50 percent disabling.

2.  Entitlement to an increased rating for service-connected headaches, residuals of traumatic head injury, currently evaluated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The procedural history of the Veteran's appeal of the above issues is protracted and complicated and, thus, will not be discussed in depth.  The Veteran most recently presented sworn testimony during an October 2009 videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a March 2010 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a November 2010 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Veteran has alleged inability to retain employment due to his service-connected disabilities including his service-connected deviated septum residuals and headaches, as residual of traumatic brain injury.  See the October 2009 Board hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

As indicated in the March 2010 Board decision, the  issues of entitlement to earlier effective dates for post-operative deviated septum and headaches, residuals of head injury, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-connected headaches, residuals of a head injury, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected post-operative deviated nasal septum is manifested by greater than 50 percent nasal obstruction on the right side due to collapsed nasal septum.

2.  The evidence does not show that the Veteran's service-connected post-operative deviated nasal septum is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for service-connected post-operative deviated nasal septum have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 6502, 6521.

2.  The application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected post-operative deviated nasal septum.  As discussed above, the issues of entitlement to service-connection for traumatic head injury residuals to include headaches as well as entitlement to TDIU will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall concerns

In March 2010, the Board remanded the case in order for the VBA to obtain an updated VA treatment records and to schedule the Veteran for a VA examination as to his service-connected deviated nasal septum.  The claim was then to be readjudicated.  

The record indicates that the updated VA treatment records were obtained and associated with the VA claims folder.  Subsequently, the Veteran was afforded an updated VA examination in April 2010 as to the increased rating claim.  As indicated above, a SSOC was issued in November 2010.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal.

The RO informed the Veteran of VA's duty to assist him in the development of his claim in an August 2003 VCAA letter.  Specifically, the Veteran was informed that VA would assist him in obtaining relevant records from any Federal agency, including those from the military, VA Medical Centers, and the Social Security Administration.  With respect to private treatment records, the VCAA letter informed the Veteran that VA would make reasonable efforts to request such records.  The Veteran was also advised in the letter that a VA examination would be scheduled if necessary to make a decision on his claim.  

The August 2003 letter emphasized:  "You must give us enough information about your records so that we can request them from the person or agency that has them.  If the holder of the records declines to give us the records or asks for a fee to provide them, we'll notify you of the problem.  It's your responsibility to make sure that we receive all requested records that aren't in the possession of a Federal department or agency."  [Emphasis as in the original].

In Dingess v. Nicholson, supra, the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the March 2010 VCAA letter.  The letter detailed the evidence considered in determining a disability rating, including, "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The letter also advised the Veteran as to examples of evidence that would be pertinent to determining a disability rating, such as on-going treatment records, recent Social Security determinations, statements from employers as to job performance and time lost due to service-connected disabilities, and witness statements.

With respect to effective date, the March 2010 letter instructed the Veteran that two factors were relevant in determining effective dates of increased rating claims:  when the claim was received; and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records that the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until March 2010, years after the RO decision that is the subject of this appeal.  Crucially, the Veteran's claim was readjudicated in the November 2010 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim]. The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

As indicated above, pursuant to a Board's prior Remand, the RO furnished the Veteran with specific notice of the Court's Vazquez-Flores decision in a July 2008 VCAA letter.  The Board notes that the notice requirements under 38 U.S.C.A. 
§ 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an equitable resolution of the issues being decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, the Veteran's statements, as well as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the Veteran was most recently afforded a VA examination in April 2010 as to his pending claim.  The VA examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an attorney and, as indicated above, he testified at a personal hearing before the undersigned.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of this claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.






1.  Entitlement to an increased rating for service-connected post-operative deviated nasal septum, currently evaluated 50 percent disabling.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  


Schedular consideration

The Veteran seeks entitlement to an increased rating for his service-connected post-operative deviated nasal septum, which is currently evaluated 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 6502-6521 [septum, nasal, deviation of -pharynx, injuries to].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  The Veteran's service-connected post-operative deviated nasal septum residuals are currently rated by analogy to Diagnostic Code 6521 [pharynx, injuries to].  See 38 C.F.R. § 4.20 [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].

Under Diagnostic Code 6521, a 50 percent evaluation is warranted for structure, or obstruction of pharynx or nasopharynx, or; absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or; paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  Crucially, a 50 percent disability rating is the maximum schedular rating available under this diagnostic code.  As such, there is no basis upon which to assign a higher schedular rating because the Veteran is already in receipt of the maximum 50 percent.

The Board has also considered the application of other diagnostic codes for nose and throat disorders that provide a rating greater than 50 percent; however, such diagnostic codes are not more appropriate because the facts of the case do not support their application.  Specifically, Diagnostic Code 6518 (laryngectomy, total), Diagnostic Code 6519 (aphonia, complete organic), and Diagnostic Code 6520 (larynx, stenosis of, including residuals of laryngeal trauma) each allow for disability ratings in excess of 50 percent.  However, the medical evidence of record does not show that the Veteran has experienced any impairment of the larynx or manifestation of aphonia.

Rather, the Veteran's complaints pertaining to his service-connected post-operative deviated nasal septum residuals predominantly concern nasal obstruction due to nasal deformity and pharynx drainage problems.  See VA examination reports dated April 2010, September 2007, February 2004, May 2003, May 1997, and February 1997; VA treatment records dated 1991 to 2010; and the October 2009 Board hearing transcript. 

Accordingly, as there are no available schedular ratings above 50 percent for the service-connected post-operative deviated nasal septum, the Board finds that the criteria for a rating in excess of 50 percent have not been met.  The claim must be denied on a schedular basis.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The medical evidence demonstrates that the Veteran's has multiple surgical scars on his nose.  A separate disability rating for the scars has previously been established by the RO.  See the rating decision dated February 2002.

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected post-operative deviated nasal septum.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has implied that he is somewhat occupationally impaired as a result of his service-connected deviated nasal septum.  See, e.g., the October 2009 Board hearing transcript.  However, the extent of this functional impairment was specifically contemplated by the currently assigned disability rating, but did not demonstrate an exceptional level of functional problems.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Additionally, the Veteran's examination and treatment records do not identify an exceptional or unusual clinical picture as a result of the service-connected deviated nasal septum.  There is no evidence that the Veteran has been frequently hospitalized as a result of this disability.  

The record does not indicate any other reason why an extraschedular rating should be assigned.  Accordingly, because there is no factor which takes the disability outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-connected post-operative deviated nasal septum is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has previously been subject to multiple remands.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

2.  Entitlement to an increased rating for service-connected headaches, residuals of traumatic head injury, currently evaluated 30 percent disabling.

In the March 2010 remand, the Board's second instruction read as follows:  "[a]fford the Veteran a VA examination to determine the current severity of his headaches and his residuals of a head injury.  The examiner should identify and completely describe all current symptomatology . . . In particular, the examiner should identify any purely neurological symptoms attributable to the service-connected disability, and provide an opinion regarding the impact of residuals of the head injury on the Veteran's ability to work . . . Also, the examiner should provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including:  memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness."

Pursuant to March 2010 Board Remand, the Veteran was afforded a VA examination in April 2010 as to his headaches/traumatic brain injury claim.  In the examination report, the VA examiner indicated that he had reviewed the claims folder including a copy of the Board Remand.  The VA examiner diagnosed the Veteran with musculoskeletal headaches and described their impact on the Veteran's occupational and daily life functions.  Critically, however, the VA examiner failed to indicate whether the Veteran manifested any other neurological symptoms as a result of his service-connected residuals of head injury.  Additionally, the VA examiner failed to provide an opinion as to the degree to which the Veteran's neurological symptoms, to include the currently diagnosed headaches, is manifested by facets of cognitive impairment including:  memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

3.  Entitlement to TDIU.

As described in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should schedule the Veteran for a VA examination to determine the current severity of his headaches and his residuals of a head injury.  The examiner should identify and thoroughly describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

All pertinent pathology that is found on examination should be noted in the report of the evaluation.  To the extent possible, the examiner should elicit a complete history from the Veteran and specifically identify all neurological manifestations directly attributable to the brain trauma.
In particular, the examiner should identify any purely neurological symptoms attributable to the service-connected disability, and provide an opinion, with supporting rationale, regarding the impact of residuals of the head injury on the Veteran's ability to work.  If the Veteran is mentally incapable of providing a complete history, this fact should be noted in the examination report.

The examiner should also provide specific opinions, with supporting rationale, that address the degree to which the service-connected residuals of head trauma to include headaches are manifested by facets of cognitive impairment including:  memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness. 

3. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


